UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD FROM TO . Commission File # 000-51055 RED MILE ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 20-4441647 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4000 Bridgeway, Suite 101 Sausalito, CA 94965 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (415) 339-4240 (ISSUER TELEPHONE NUMBER) Securities registered pursuant to Section 12(b) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No [ X ] Number of shares of the registrant's common stock outstanding as of August 10, 2007 is: 15,854,123. Transitional Small Business Disclosure Format (check one) Yes o No [ X ] 1 Table of Contents Page PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 17 ITEM 3. CONTROLS AND PROCEDURES 22 PART II OTHER INFORMATION ITEM 1A. RISK FACTORS 23 ITEM 2. CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT OF REGISTRANT 28 ITEM 6. EXHIBITS 29 SIGNATURE PAGE 30 2 Part I. FINANCIAL INFORMATION ITEM 1. Financial Statements RED MILE ENTERTAINMENT, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, 2007 March 31,2007 Assets (Unaudited) Current assets: Cash and cash equivalents $ 2,245,906 $ 1,912,992 Accounts receivable, net of reserves of $238,168 and $265,765 413,034 245,843 Inventory, net 50,003 77,232 Prepaid expenses and other assets 300,177 302,431 Current portion of issuance costs on senior secured convertible debentures and convertible promissory notes 528,240 305,226 Software development costs and advanced royalties 7,213,805 6,072,849 Total current assets 10,751,165 8,916,573 Property and equipment, net 197,275 241,171 Long term portion ofissuance costs on senior secured convertible debentures, net Intangible assets, net - 103,479 176,321 114,240 Other assets 360,610 313,244 Total assets $ 11,412,529 $ 9,761,549 Liabilities, and stockholders’ deficit Current liabilities: Accounts payable: $ 903,617 $ 994,675 Accrued liabilities Convertible promissory notes 1,476,782 2,400,000 1,124,398 - Deferred revenue 248,018 - Total current liabilities 5,028,417 2,119,073 Senior secured convertible debentures 8,244,000 8,244,000 Total liabilities 13,272,417 10,363,073 Common stock, $0.01 par value, authorized 100,000,000 shares; 9,661,740 and 9,661,740 shares outstanding, respectively 96,617 96,617 Additional paid-in capital 16,635,915 16,518,164 Accumulated other comprehensive income 2,614 1,885 Accumulated deficit (18,595,034 ) (17,218,190 ) Total stockholders’ deficit (1,859,888 ) (601,524 ) Total liabilities, and stockholders’ deficit $ 11,412,529 $ 9,761,549 The accompanying notes are an integral part of these unaudited condensed financial statements. 3 RED MILE ENTERTAINMENT, INC. AND SUBSIDIARIES Condensed Consolidated statements of operations (Unaudited) Three months ended June 30, 2007 2006 Revenues, net $ 274,422 $ 41,848 Cost of sales 252,508 37,460 Gross margin 21,914 4,388 Operating expenses Researchand development costs 154,027 85,830 General and administrative costs 898,066 683,084 Sales, marketing and business development costs 235,431 231,944 Total operating expenses 1,287,524 1,000,858 Net loss before interest and provision for income taxes (1,265,610 ) (996,470 ) Interest income (expense), net (111,234 ) 5,545 Net loss before income tax expense (1,376,844 (990,925 ) Income tax expense - - Net loss (1,376,844 ) (990,925 ) Accretion on redeemable convertible preferred stock - (30,888 ) Net loss attributable to common shareholders $ (1,376,844 ) $ (1,021,813 ) Net loss per common share, basic and diluted $ (0.14 ) $ (0.16 ) Shares used in computing basic and diluted loss per share 9,661,740 6,552,092 The accompanying notes are an integral part of these unaudited condensed financial statements. 4 RED MILE ENTERTAINMENT INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (1,376,844 ) $ (990,925 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 46,200 18,704 Amortization of software development costs 74,017 32,998 Amortization of senior secured convertible debenture issuance costs 76,307 - Amortization of intangibles` 10,761 - Loss on disposal of asset 1,970 - Impairment of inventory 12,836 - Impairment of software development and licensing costs 14,772 37,575 Stock based compensation 117,751 69,107 Reserve for price protection and bad debt expense (27,597 ) - Changes in current assets and liabilities Accounts receivable (139,594 ) 92,044 Inventory 14,393 - Prepaid expenses and other current assets (120,746 ) (29,320 ) Software development costs (1,229,743 ) (803,225 ) Other assets - (41,727 ) Accounts payable (91,058 ) (298,185 ) Accrued liabilities 352,384 (141,721 ) Deferred revenue 248,018 62,500 Net cash used in operating activities (2,016,173 ) (1,992,175 ) 5 Cash flows from investing activities: Sales of marketable securities - 10,313 Acquisition of property and equipment (4,182 ) (85,679 ) Cash paid for other investment (47,366 ) - Net Cash flows used in investing activities (51,548 ) (75,366 ) Cash flows from financing activities: Proceeds from sales of preferred stockand warrants - 2,645,000 Cost of redeemable convertible preferred stock issuances - (165,624 ) Proceeds from issuance of convertible promissory notes 2,400,000 - Net cash provided by financing activities 2,400,000 2,479,376 Effect of exchange rate changes on cash 635 (977 ) Net increase in cash 332,914 410,858 Cash and cash equivalents, beginning of period 1,912,992 769,926 Cash and cash equivalents, ending of period $ 2,245,906 $ 1,180,784 Supplemental Disclosure of Non-Cash Financing Transactions Agent commissions accrued on issuance of convertible promissory notes $ 123,000 - Accretion of redeemable convertible preferred stock - $ 30,888 Relative fair value of warrants issued for preferred stock - $ 423,788 Conversion of Series A Redeemable Convertible Preferred Stock, net of offering costs - $ 10,344,446 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 6 RED MILE ENTERTAINMENT, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 — ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business— Red Mile Entertainment, Inc. (“Red Mile” or “the Company”) was incorporated in Delaware in August of 2004. The Company is a developer and publisher of interactive entertainment software across multiple hardware platforms, with a focus on creating or licensing intellectual properties.The Company sells its games directly to distributors and retailers in North America. In Europe and Australia, the Company either sells its games directly to distributors or licenses its games with major international game co-publishers in exchange for payment to the Company of either development fees or guaranteed minimum payments. The guaranteed minimum payments are recoupable by the partner against amounts owed computed under the various agreements. Once the partner recoups the guaranteed minimum payments, the Company is entitled to additional payments as computed under the agreements. The Company operates in one business segment, interactive software publishing. Going Concern— The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. However, the Company has sustained substantial operating losses since inception of $18,595,034 at June 30, 2007, and has incurred negative cash flows from operations. The Company shipped its first products in August and September of 2005 generating its initial revenue. The Company expects that sales growth from existing as well as new products will continue. The continuation of the Company as a going concern is dependent upon the continued financial support of current shareholders, current debenture holders, and new investors, of which management cannot make any assurances. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classifications of liabilities or any other adjustment that might result from these uncertainties. Basis of Presentation — The unaudited condensed consolidated financial statements of the Company have been prepared in accordance with the instructions for Form 10-QSB and Article 10 of Regulation SX. Accordingly, the financial statements do not include all the information and disclosures necessary for a presentation of the Company’s financial position, results of operations and cash flows in conformity with generally accepted accounting principals in the United States of America. In the opinion of management, the financial statements reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair statement of the Company’s financial position, results of operations and cash flows. The results of operations for an interim period are not necessarily indicative of the results for the full year. The financial statements should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report on Form 10-KSB for the fiscal year ended March 31, 2007. On January 30, 2007 the company amended its Certificate of Incorporation to affect a 1 for 3 reverse stock split of the company’s common stock. The unaudited condensed consolidated financial statements for the current and prior periods have been adjusted to reflect the change in the number of shares. Principals of Consolidation— The consolidated financial statements of Red Mile include the accounts of the Company, and its wholly-owned subsidiaries, 2WG Media, Inc., Roveractive, Ltd. and Red Mile Australia Pty Ltd.All intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include sales returns and allowances, price protection estimates, provisions for doubtful accounts, accrued liabilities, estimates regarding the recoverability of prepaid royalties, inventories, software development costs, long lived assets, and deferred tax assets. These estimates generally involve complex issues and require us to make judgments, involve analysis of historical and future trends, can require extended periods of time to resolve, and or subject to change from period to period. Actual results could differ materially from our estimates. Concentration of Credit Risk— Financial instruments which potentially subject us to concentration of credit risk consist of temporary cash investments and accounts receivable. During the periods ended June 30, 2007 and March 31, 2007, we had deposits in excess of the Federal Deposit Insurance Corporation (“FDIC”) limit at one U.S. based financial institution. At June 30, 2007 and March 31, 2007, Red Mile had uninsured bank balances and certificates of deposit totaling approximately $2,159,000 and $1,731,000, respectively. 7 Receivable Allowances – Receivables are stated net of allowances for price protection, returns, discounts and doubtful accounts. We grant price protection to, and sometimes allow product returns from our customers under certain conditions.Therefore, we record an allowance for price protection and returns at each balance sheet date.The provision related to this allowance is reported in net revenues.Price protection means credits relating to retail price markdowns on our products previously sold by us to customers.We base these allowances on expected trends and estimates of potential future price protection and product returns related to current period product revenue.Actual price protection and product returns may materially differ from our estimates as our products are subject to changes in consumer preferences, technological obsolescence due to new platforms or competing products.Changes in these factors could change our judgments and estimates and result in variances in the amount of allowance required.If customers request price protection in amounts exceeding the rate expected and if management agrees to grant it, then we may incur additional charges against our net revenues. Intangible Assets — Intangible assets primarily consist of a website and customer list in conjunction with the acquisition of the assets of Rover Interactive.These intangible assets are being amortized by the straight-line method over their useful lives, ranging from 12 to 120 months.Amortization of these intangible assets totaled $10,760 and $0 for the three months ended June 30, 2007 and 2006, respectively. Other Assets – Other assets consist primarily of our 18% equity investment in the outstanding shares of IR Gurus Pty Ltd, a developer of interactive video games headquartered in Melbourne, Australia. Inventories— Inventories consist of materials (including manufacturing royalties paid to console manufacturers), labor charges from third parties, and freight-in. Inventories are stated at the lower of cost or market, using the first-in, first-out method.The Company performs periodic assessments to determine the existence of obsolete, slow moving and non-saleable inventories, and records necessary provisions to reduce such inventories to net realizable value.We recognize all inventory reserves as a component of cost of goods sold.All inventories are produced by third party manufacturers, and substantially all inventories are located at third party warehouses on consignment. Software Development Costs and Prepaid Royalties— Software development costs include milestone payments to independent software developers and other third parties under development contracts and direct labor costs.Software development costs also include license payments made to licensors of intellectual property we license. Software development costs are accounted for in accordance with Statement of Financial Standards No. 86, “Accounting for the Costs of Computer Software to be Sold, Leased or Otherwise Marketed”. Software development costs are capitalized once technological feasibility of a product is established and such costs are determined to be recoverable. For products where proven technology exists, this may occur very early in the development cycle. Technological feasibility is evaluated on a product-by-product basis. Capitalized costs for those products that are cancelled or abandoned are charged immediately to cost of sales. The recoverability of capitalized software development costs is evaluated based on the expected performance of the specific products for which the costs relate. Commencing upon product release, capitalized software development costs are amortized to cost of sales using the greater of the ratio of actual cumulative revenues to the total of actual cumulative revenues plus projected future revenues for each game or straight-line over the estimated life of the product.For products that have been released in prior periods, we evaluate the future recoverability of capitalized amounts on a quarterly basis or when events or circumstances indicate the capitalized costs may not be recoverable. The primary evaluation criterion is actual title performance. Significant management judgments and estimates are utilized in the assessment of when technological feasibility is established, as well as in the ongoing assessment of the recoverability of capitalized costs.In evaluating the recoverability of capitalized software development costs, the assessment of expected product performance utilizes forecasted sales amounts and estimates of additional costs to be incurred.If revised forecasted or actual product sales are less than and/or revised forecasted or actual costs are greater than the original forecasted amounts utilized in the initial recoverability analysis, the net realizable value may be lower than originally estimated in any given quarter, which could result in an impairment charge to cost of sales. Revenue Recognition— The Company’s revenue recognition policies are in accordance with the American Institute Of Certified Public Accountants (“AICPA”) Statement of Position (“SOP”) 97-2 “Software Revenue Recognition” as amended by SOP 98-9 “Modification of SOP 97-2, Software Revenue Recognition, With Respect to Certain Transactions” and SOP 81-1 “Accounting for Performance of Construction Type and Certain Production-Type Contracts”, and Staff Accounting Bulletin (“SAB”) No. 101, “Revenue Recognition in Financial Statements”, as revised by SAB No. 104, “Revenue Recognition”. We evaluate revenue recognition using the following basic criteria and recognize revenue when all four criteria are met: (i) Evidence of an arrangement: Evidence of an arrangement with the customer that reflects the terms and conditions to deliver products must be present in order to recognize revenue. 8 (ii) Delivery: Delivery is considered to occur when the products are shipped and the risk of loss and reward has been transferred to the customer. At times for us, this means when the product has shipped to the retailer from the distributor that we sold to. (iii) Fixed or determinable fee: If a portion of the arrangement fee is not fixed or determinable, we recognize that amount as revenue when the amount becomes fixed or determinable. (iv) Collection is deemed probable: We conduct a credit review of each customer involved in a significant transaction to determine the creditworthiness of the customer. Collection is deemed probable if we expect the customer to be able to pay amounts under the arrangement as those amounts become due. If we determine that collection is not probable, we recognize revenue when collection becomes probable (generally upon cash collection). Product revenue, including sales to distributors, retailers, and co-publishers is recognized when the above criteria are met. We reduce product revenue for estimated future returns and price protection, which may occur with our distributors, retailers, and co-publishers. In the future, we may decide to issue price protection credits for either our PC or console products. When evaluating the adequacy of sales returns and price protection allowances, we analyze our historical returns, current sell-through of distributor and retailer inventory, historical returns on similar products, current trends in the video game market and the overall economy, changes in customer demand and acceptance of our products, and other factors. In many cases, Red Mile receives minimum guaranteed royalties from the co-publisher or distributor prior to delivery of the products. Pursuant to SOP 81-1, the completed contract method of accounting is used as these minimum guarantee royalties usually do not become non-refundable until the co-publisher or distributor accepts the completed product. These receipts are credited to deferred revenue when received. Revenues are recognized as the product is shipped and actual royalties are earned. Periodically, we review the deferred revenue and, when the product is no longer being actively sold by the co-publisher or distributor or when our forecasts show that a portion of the revenue will not be earned out, this excess is taken into revenue. For the three month ended June 30, 2007, no unearned fees were included in revenue. Our co-publishers will reserve a portion of their estimated sales for returns. Red Mile’s royalty revenue bears a direct relationship to the revenue of our co-publishers and our co-publishers have extensive history on which to estimate future returns. Therefore, Red Mile will often book its returns and price protection reserves using the same reserve factors as its co-publisher in determining net royalty revenues.Our returns and price protection reserves for the three months ended June 30, 2007 and June 30, 2006 was $144,244 and $0, respectively. Reclassification – Certain prior period items have been reclassified to conform to the current period’s presentation. Foreign Currency Translation— The functional currency of our foreign subsidiary is its local currency. All assets and liabilities of our foreign subsidiary are translated into U.S. dollars at the exchange rate in effect at the end of the period, and revenue and expenses are translated at weighted average exchange rates during the period. The resulting translation adjustments are reflected as a component of accumulated other comprehensive income (loss) in shareholders’ equity. The functional currency of the Company’s assets and liabilities denominated in foreign currencies is the US dollar. Stock-Based Compensation Plans— On April 1, 2006, we adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) 123(revised 2004), “Share-Based Payment” (the “Statement or “SFAS 123(R)”), requiring us to recognize expense related to the fair value of our stock-based compensation awards. Prior to April 1, 2006, the Company used the minimum value method in estimating the value of employee option grants as allowed by SFAS 123, amended by SFAS 148 “ Accounting for stock based compensation - transition and disclosure”. Accordingly, we have elected to use the prospective transition method as permitted by SFAS 123(R) and therefore have not restated our financial results for prior periods. Under this transition method, stock-based compensation expense for the three months ended June 30, 2007 includes compensation expense for all stock option awards granted subsequent to March 31, 2006 based on the grant date fair value estimated in accordance with the provisions of SFAS 123(R). We recognize compensation expense for stock option awards on a straight-line basis over the requisite service period of the award. In March 2005, the SEC issued SAB No. 107, which offers guidance on SFAS 123(R). SAB 107 was issued to assist preparers by simplifying some of the implementation challenges of SFAS 123(R) while enhancing the information that investors receive. SAB 107 creates a framework that is premised on two overarching themes: (a) considerable judgment will be required by preparers to successfully implement SFAS 123(R), specifically when valuing employee stock options; and (b) reasonable individuals, acting in good faith, may conclude differently on the fair value of employee stock options. Key topics covered by SAB 107 include valuation models, expected volatility and expected term. The Company is applying the principles of SAB 107 in conjunction with its adoption of SFAS 123(R). Prior to the adoption of SFAS 123(R), we applied SFAS 123, amended by SFAS 148, “Accounting for Stock-Based Compensation, Transition and Disclosure” (“SFAS 148”), which allowed companies to apply the existing accounting rules under Accounting Principles Board No. 25, “ Accounting for Stock Issued to Employees ,” (APB 25) and related Interpretations. In general, as the exercise price of options granted under these plans was equal to the market price of the underlying common stock on the grant date, no stock-based employee compensation cost was recognized in our statements of operations for periods prior to the adoption of SFAS 123(R). 9 As required by SFAS 148, prior to the adoption of SFAS 123(R), we disclosed reported net loss which included stock-based compensation expense of $0, calculated in accordance with APB 25, and then pro forma net loss as if the fair-value-based compensation expense calculated in accordance with SFAS 123 using the minimum value method had been recorded in the financial statements. Loss Per Share—
